Title: C. W. F. Dumas to John Adams: A Translation, 5 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 5 March 1782
Sir

Although I have rented rooms here, and my wife and daughter have taken steps to spend the summer in the country and the winter in Geertruidenberg, we will not be prevented from starting wholeheartedly your proposed project. We promise to execute it as agreeably and advantageously for your Excellency as if it were being done for ourselves. I will be in the clear to pay for my rooms for a year and for whatever necessary compensation to those who had taken measures for my family lodgings this winter, and my wife, to push back and shorten her trip to the country. Armed with the authority that Mrs. Adams would have over the servants, she will know very well how to put the house in order and do it with an economy that will give you more honor than unnecessary expenditure, which is all too commonplace in other houses.
As for the rooms, I am certain that they will be adequate for all of us in the house, independent of those reserved for your use and for your guests.
Since we have been reduced to a single servant for all of our housework for several years, our addition, sir, will not increase the number of your servants by more than this one girl at the very most. I say this because after you are settled in, we think you will only need the same number that you were limited to in Amsterdam.
The rest of the arrangement and that of the rooms can be better discussed in person than by letter. We hope, therefore, that you can come here, the sooner the better. You will see the house with my wife and when she knows your intentions and your taste, everything will be arranged as a result. Moreover, the ambassador wishes your presence here in order to respond in detail to your last letter, which can only be done in person. The written answer that he is sending you will therefore be in very general terms. Meantime, I will say to you, that since your last trip here, things have changed as a result of the demarche made on the 22nd of last month by Their High Mightinesses, formally communicating yours of last May and January to the States of Holland who, as I had the honor to mention to you, took them ad referendum. Therefore, the States General are no longer at fault, and if we should now present twenty memorials, they would still cite the fact that they still have not received instructions by their agents to receive them. It is advisable to follow the same conduct toward them as that of the ambassador toward his court and to see how things progress in Friesland and in Holland, since your admission is on the carpet in the latter, and in all probability, is resolved in the former. Meantime, nothing prevents you from coming here to uphold your announced capacity until someone dares to say no, which will not happen.
Nothing will be bought for the house without your approval. I took the stove but told the man with the window coverings that we did not need them. Nothing more will be done until you yourself have seen and arranged for the necessary repairs. It is not possible to do anything anyway since the transfer of the house is not until the 1st of May, at which time you will be occupying it. I will add, that even in daily expenses, there will be nothing that you have not settled in advance, and we will make certain that you can see an orderly account book from week to week, or whenever you wish. In a word, from this point forward we will be decent people of the highest principle in all levels of society, able to base our happiness on yours as soon as we will have the honor and satisfaction of residing with your Excellency. The experience will confirm this in all the details without exception.
Let us get back to politics. I hope that what you learned of Gelder is not exaggerated. It is still too newly formed to be relied on for a resolution. The resolutions of Friesland and Holland are closer to maturity. Let us leave them to reach it in the open air without putting them in a greenhouse. We will have fruit at a better price.
Next Tuesday the States of Holland return here, and the following Thursday will be the remarkable day that ends the great domestic altercation. You can witness, sir, how it finishes if you come here.

My wife and daughter present their respects to your Excellency. I am, with those who are devoted to you forever, sir, your very humble and very obedient servant
Dumas



P.S. The Duc de La Vauguyon’s secretary just alerted me that a letter from his Excellency to you was sent by today’s mail wagon departing for Amsterdam at 1 o’clock. If it is not brought to you this evening, look for it at the post office in Amsterdam.

